Citation Nr: 1629797	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  11-09 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea  (OSA), to include as secondary to posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a sleep disorder (other than OSA), to include as secondary to PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1985 to March 1992.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  In October 2013, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.  In September 2014, the case was remanded for further development.

The issue of service connection for OSA is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran and his representative if further action is required.


FINDINGS OF FACT

A sleep disorder other than OSA is not shown.


CONCLUSION OF LAW

Service connection for a sleep disorder other than OSA is not warranted.  38 U.S.C.A. §§  1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Inasmuch as the Board is remanding the claim of service connection for sleep apnea for further development, a discussion of the VCAA's impact is not necessary; any notice or duty to assist omission is harmless.

Regarding service connection for a sleep disorder other than OSA, VA's duty to notify was satisfied by February 2010 and January 2013 letters.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran has had ample opportunity to respond and has not alleged that notice was less than adequate. 

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The Veteran has had ample opportunity to respond to notices and supplement the record, and has not identified any pertinent evidence that remains outstanding.  To the extent that any pertinent records of private treatment may remain outstanding, the Board notes that the ultimate burden is on the Veteran to ensure that pertinent records of private treatment are submitted for consideration.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Hayes v. Brown, 5 Vet. App. 60, 68 (1993).  May 2010 and April 2013 VA examinations were conducted in conjunction with this claim, with July 2014 and November 2014 addendum opinions.  Together, the reports of those examinations reflect consideration of the entire record, include rationale for the opinions provided, and are adequate for rating purposes.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection may be granted for disabilities due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after discharge when the evidence establishes that disability was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may be established by showing continuity of symptomatology after discharge.  38 C.F.R. § 3.303(b).  

To substantiate a claim of service connection, there must be evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

In the absence of proof of a current disability, there is no valid claim of service connection.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The United States Court of Appeals for Veterans Claims (Court) has held the requirement that a current disability be present is satisfied when a claimant has a disability at the time of a claim for VA disability compensation is filed or at any time during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the preponderance of the evidence is against the claim, the claim is to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran's STRs are silent for complaints, treatment, or diagnoses related to sleep disturbances.  

Postservice, an April 1994 private treatment record notes the Veteran had difficulty sleeping due to pain and injuries from a recent motor vehicle accident.  Subsequent records were silent for sleep complaints until May 2000, when the Veteran reported being tired.  On February 2001 VA general medical examination, it was noted that he was on "very potent sedating medications."  On contemporaneous psychiatric examination, he complained of difficulty sleeping.  Records of regular VA therapy sessions as early as October 2004 note complaints of sleep disturbances related to military trauma.  VA records and VA examination reports throughout the record note continued complaints of sleep difficulties and insomnia associated with his psychiatric trauma and note he was on medication for such complaints.

A December 2011 sleep study confirmed a diagnosis of OSA.  The report of that study specifically notes that sleep apnea is due to breathing difficulties (and therefore not psychological in nature).  No other sleep disorder was diagnosed.  

Buddy statements submitted in January and February 2013 relate a history of loud snoring and breathing difficulties during his sleep.  At the October 2013 hearing, the Veteran testified primarily regarding a history of snoring during service (in support of the allegation that OSA was manifested in service; he did not allege a sleep disorder distinct from his PTSD symptoms and OSA.

On April 2014 VA examination, the examiner noted that OSA was diagnosed by sleep study two years prior.  There was no diagnosis of another (separate) sleep disorder.  Later VA records (including of psychiatric treatment) note OSA, but are silent regarding any other sleep disorder.  A July 2014 VA addendum opinion notes the Veteran did not have a sleep disorder distinct  from OSA and symptoms of PTSD.  A second November 2014 VA addendum opinion added that, while there is evidence in the Veteran's psychiatric records of sleep disturbance, such is "more likely than not to be part and parcel of the Veteran's PTSD, and less likely than not to be from a sleep disturbance other than his sleep apnea or PTSD."  The examiner explained that the clinical details of the sleep disturbance (other than sleep apnea) that the Veteran manifested are classic for PTSD.

While the evidence in the record clearly shows the Veteran does suffer from sleep disturbance that is not due to sleep apnea, there is no evidence of a documented chronic sleep disorder that is separate and distinct from sleep apnea or his PTSD.  His complaints of non-apneic sleep disturbances in the record are associated with psychiatric or mental health evaluation and consistently refer to nightmares and memories of traumatic events in service.  Notably, the only competent evidence addressing whether the Veteran has a sleep disorder that is separate and distinct from his PTSD symptoms or sleep apnea is found in the April 2013 VA examination report and July and November 2014 addendum opinions.  The findings then made are consistent and are supported by sound rationale (i.e., that the Veteran's non-apneic sleep disturbance is a classic symptom of PTSD and therefore "part and parcel" of his psychiatric disability); thus, such evidence is highly probative in this matter and, absent any other competent evidence to the contrary, persuasive.  Consequently, the Board finds that a current sleep disorder (other than OSA and distinct from PTSD symptoms) is not shown; absent proof of a present disability for which service connection is sought, there is no valid claim of service connection.  Brammer, 3 Vet. App. at 225.  

Accordingly, the preponderance of the evidence is against the claim of service connection for a sleep disorder other than OSA, the benefit of the doubt rule does not apply, and the appeal in this matter must be denied.


ORDER

Service connection for a sleep disorder  other than OSA is denied.





REMAND

Pertinent postservice records appear to be outstanding.  A review of the record shows the Veteran receives ongoing VA treatment for his OSA.  However, the most recent records of such treatment are dated in December 2014.  Updated records of such treatment may contain pertinent information, are constructively of record, and must be obtained.

At the October 2013 hearing, the Veteran testified that he had a history of loud snoring while stationed in Iraq that was not present prior to service.  Moreover, a January 2013 statement from his brother indicates the Veteran snored very loudly, often sounding like he was gasping for air in his sleep, during a visit to Germany in 1991 (while still on active duty).  The Veteran and his brother are competent to testify as to readily observable symptoms (such as snoring) during service.  However, the VA examinations in the record do not address a direct (i.e., that OSA became manifest in, is related directly to service) theory of entitlement.  Moreover, since the most recent November 2014 VA addendum opinion addressing his secondary theory of entitlement, the Veteran has submitted a private doctor's letter indicating his PTSD (diagnosed in 2007) caused him to gain weight that contributed to his developing OSA.  This letter was accompanied by a medical article indicating that Trazodone (an antidepressant which the Veteran takes to treat PTSD symptoms) can cause weight gain.  The Veteran has also submitted several additional medical articles describing studies examining the correlation between sleep apnea and PTSD in Veterans and soldiers.  The Board notes that such evidence and the new allegation regarding weight gain were not addressed in the prior VA opinions.  Further medical guidance is needed.

Accordingly, the case is REMANDED for the following:

1. The AOJ should secure for the record all updated records (i.e., those not already in the record) of VA evaluations or treatment the Veteran has received for OSA.

2. Thereafter, the AOJ should arrange for the Veteran's record to be returned to the physician who provided the November 2014 addendum opinion for review and another medical advisory opinion that responds to the following:

a. Is it at least as likely as not (a 50 percent or better probability) that the Veteran's OSA is related to competent reports that he snored and had difficulty breathing during sleep while in service?  

b. Is it at least as likely as not (a 50 percent or better probability) that the Veteran's PTSD (either directly or by virtue of medication prescribed for such disability) caused or contributed to cause the Veteran to gain weight, thereby contributing to his development of sleep apnea?

All opinions must include rationale.  The examiner must specifically consider and discuss, as necessary, the Veteran's hearing testimony and his brother's January 2013 statement regarding snoring and difficulty breathing during sleep in service, and the December 2014 private medical opinion and appended medical literature (Trazodone and Weight Gain, Prevalence of Sleep Disorders Among Soldiers with Combat-Related Posttraumatic Stress Disorder, Association of Psychiatric Disorders and Sleep Apnea in a Large Cohort, and Sleep Disorders and Associated Medical Comorbidities in Active Duty Military Personnel).

3. The AOJ should then review the record and readjudicate the claim of service connection for OSA.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


